United States Court of Appeals
                       For the First Circuit


No. 01-1557

                          GORDON C. REID,

                       Plaintiff, Appellant,

                                v.

                       GARY SIMMONS, ET AL.,

                       Defendants, Appellees.


                            ERRATA SHEET


     The opinion of this Court issued on September 25, 2002 is
amended as follows:

     Page 1, bottom line:   insert "Simmons" after "on brief for
     appellee"

     Page 2, line 2:   insert "law" after "of"